IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                             No. 97-41485
                         Conference Calendar



BRANDON LEE MORRISON,

                                          Petitioner-Appellant,

versus

MICHAEL PURDY, Warden,

                                          Respondent-Appellee.

                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Southern District of Texas
                       USDC No. CA-C-97-254
                        - - - - - - - - - -
                          August 18, 1998
Before KING, HIGGINBOTHAM, and JONES, Circuit Judges.

PER CURIAM:*

     Brandon Lee Morrison, federal prisoner # 25272-008, appeals

the denial of his 28 U.S.C. § 2241 petition challenging the

Bureau of Prison’s refusal to consider him eligible for a

reduction to his sentence under 18 U.S.C. § 3621(e)(2)(B).    He

argues that the BOP’s policy of not considering eligible

prisoners convicted of drug trafficking offenses for which the

sentences were enhanced under the Sentencing Guidelines for

possession of a firearm is an impermissible interpretation of

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 97-41485
                               -2-

§ 3621(e)(2)(B)’s “nonviolent offense.”   His argument is

foreclosed by this court’s decision in Venegas v. Henman, 126
F.3d 760, 763-65 (5th Cir. 1997), cert. denied, 118 S. Ct. 1679

(1998).

     AFFIRMED.